BROADDUS, P. J.
The plaintiff recovered in the circuit court and defendant appealed.
The respondent has suggested that this appeal be dismissed because of the failure of appellant to file a proper abstract of the record. The appeal was taken under what is known as the short form. In due time, appellant filed his abstract of the record. The abstract does not contain a copy of the judgment or a concise statement of such judgment. It recites that “the jury *304returned a verdict for the plaintiff and judgment was rendered and entered thereon (clerk here copy judgment).” The above entry is found on page 7 of the abstract of record. On page 47 of the abstract, a copy of the verdict is Inserted followed by the following, “And, thereupon, on the same day the following judgment was entered of record in this case, to-wit: (clerk copy judgment).”
In Harding v. Bedoll, 202 Mo. 625, the Supreme Court in an opinion by Graves, J., undertook to state in detail what an abstract means as applied to a record. Among other requirements, -we find the following, “It would likewise mean that there should be a concise statement of the judgment and the date of its rendition,” etc. It is true, that the transcript contains a copy of the judgment, but this is not sufficient, [Harding v. Bedoll, supra.]
From what has been said, the appeal should.be .dismissed, and it is so ordered.
All concur.